Citation Nr: 0821402	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  03-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to an effective date prior to March 29, 2001, 
for the grant of service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
that denied the appellant's requests for an increased 
(compensable) rating for bilateral hearing loss and for an 
effective date for service connection for tinnitus, earlier 
than March 29, 2001.  

In August 2004 the Board denied an increased (compensable) 
rating for bilateral hearing loss and entitlement to an 
effective date prior to March 29, 2001, for grant of service 
connection for tinnitus.  The veteran appealed the case to 
the U.S. Court of Appeals for Veteran's Claims (CAVC or 
Court).  In August 2007, the CAVC vacated the Board's August 
2004 decision and remanded the case to the Board for further 
development and readjudication.

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran contends that an increased (compensable) rating 
is warranted for his service-connected bilateral hearing 
loss.  He also asserts that he was told while in the Army 
that tinnitus and high-frequency hearing loss are 
interrelated.  Thus, he always considered the two conditions 
to be the same, and accordingly, contends that he should not 
have been expected to submit a separate claim for tinnitus.  

Review of the record reflects that the last VA audiometric 
examination was in June 2002.  Since it has been alleged that 
the hearing loss has increased in severity since then, a VA 
examination is required.  Further a private hearing test 
submitted suggests some increase.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

As to the issue of entitlement to an effective date prior to 
March 29, 2001, for the grant of service connection for 
tinnitus, the Court determined in their 2007 Memorandum that 
the previous Board decision in August 2004 did not adequately 
discuss the scope of the veteran's August 1980 application 
for service connection for hearing loss.  Specifically, the 
Board did not discuss whether the 1980 application could be 
read to include a claim for VA compensation benefits for 
tinnitus.  On remand, the issue is remanded to the AMC/RO for 
initial consideration, with emphasis to be placed on the 
scope of the 1980 application as per the Court's Memorandum 
discussion.  

Moreover, there have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant. 38 U.S.C.A. 
§§ 5102 and 5103.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See Charles (John) v. Principi, 16 
Vet. App. 370 (2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, as to the issues before the Board, it does not 
appear that VA has specifically provided the veteran with 
notice of the allocation of burdens of obtaining evidence, 
and otherwise complied with the VCAA's duty to inform 
provisions.  The veteran was sent a VCAA letter (regarding 
the increased issue only) in May 2002, and received rating 
decision in November 2001 and July 2002, as well as a 
statement of the case (SOC) in April 2003, and two 
supplemental statements of the case (SSOC) in September 2003.  
It is clear that all listed evidence on file had been 
considered in formulation of the decision.  Since the time of 
the previous Board decision, however, additional Court 
decisions have ruled that specific notice of VCAA must be 
provided to the veteran in a letter.  The Board concludes 
that adequate notification of VCAA as to the issues that 
remain on appeal has not been accomplished.  Moreover, the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) has 
provided for additional notice needed in increased ratings 
cases.

In this regard, the Board notes that the VA did not provide a 
specific letter to the claimant discussing which portion of 
any necessary information or evidence is to be provided by 
the claimant and which portion, if any, the VA will attempt 
to obtain on behalf of the claimant.  A regulatory provision 
that permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2007), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals). 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board will also address 
this issue on remand.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO/AMC 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
veteran should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  The RO/AMC must 
also review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.  
Notice pursuant to Vazquez-Flores, supra, 
should also be provided as needed.

2.  The RO/AMC should attempt to obtain 
all available evidence of which it 
becomes aware as a result of the 
veteran's response to the additional 
notice.  The RO/AMC must inform the 
veteran as to any evidence which cannot 
be obtained.

3.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his hearing impairment, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the RO/AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

4.  Schedule the veteran for a VA 
audiology examination.  The claims file 
must be made available to the 
audiologist, and the audiologist should 
indicate in his/her report whether or 
not the claims file was reviewed.  The 
testing to determine the current 
severity of the veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) 
and a puretone audiometry test.  The 
examination must be conducted without 
the use of hearing aids.

The audiologist should also be asked to 
provide numeric interpretation of the 
VA audiogram conducted on June 26, 
2003.  The audiologist should set forth 
numeric values for the pure tone 
thresholds at 1000, 2000, 3000, and 
4000 Hertz; and then provide the 
average pure tone threshold for these 
four frequencies.

The audiologist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  The AMC/RO should reconsider the 
issue of entitlement to an effective 
date prior to March 29, 2001, for grant 
of service connection for tinnitus.  In 
formulating their decision, the AMC/RO 
should specifically consider the 
veteran's application in August 1980 
for service connection for hearing 
loss.  Specifically, the AMC/RO should 
discuss whether the 1980 application 
could be read to include a claim for VA 
compensation benefits for tinnitus.  

6.  Thereafter, readjudicate the 
veteran's pending claims in light of 
the additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
a SSOC and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


